Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

DETAILED ACTION
This is a Non-Final Action responsive to communications:  The instant application (i.e., 17/867,612) filed 07/18/2022, which is a reissue of application 13/336,189 (U.S. Patent No. 9,407,969 B2, published 08/02/2016).  

Claims 1-21 were initially pending in the application.  A preliminary amendment to the claims was filed concurrently with the application on 07/18/2022.  By way of the preliminary amendment to the claims, claims 1, 3, 5, 9, 10, 13, 15, 17, and 20 have been amended.  Said preliminary amendment to the claims has been entered and made of record.  Therefore, claims 1-21 are currently pending in the application.  Claims 1 and 13 are independent claims.
While not an explicit requirement of 37 CFR 1.173(b)(2), the Examiner suggests that all unamended original claims (i.e., claims 2, 4, 6-8, 11, 12, 14, 16, 18, 19, and 21) of the Merlin ‘969 patent be preceded by the parenthetical expression “(Original)” for the purpose of consistency and increased clarity in the record.

A preliminary amendment to the specification was also filed concurrently with the application on 07/18/2022.  The preliminary amendment to the specification has been entered and made of record.

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,407,969 B2 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

The patent sought to be reissued by this application has been involved in litigation.  Any documents and/or materials which would be material to the patentability of this reissue application are required to be made of record in reply to this action.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Specification
The disclosure is objected to because of the following informalities:
Column 4, lines 39 and 48 each recite the “memory 25” in reference to Fig. 5 of the Merlin ‘969 patent.  However, Fig. 5 of the Merlin ‘969 patent shows that reference number 25 refers to the “Processing Unit” and it is reference number 26 that properly refers to the “memory.”  Therefore, in each instance, “25” should be replaced with “26.”
Appropriate correction is required.

Claim Rejections - 35 USC § 251
Claims 1-21 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two year statutory period.
First, in the instant case, the amendments to independent claims 1 and 13 clearly broaden (see: MPEP 1412.03(I)) said claims by deleting the limitation requiring an “overlay activation criterion” as part of the “overlay-enabling digital data.”  The deleted “overlay activation criterion” indicating that it comes from the Internet and simultaneously not from the Internet (i.e., from a user’s premises).  After the amendments to independent claims 1 and 13, said claims now merely require an “event condition” and not an “overlay activation criterion.”
A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim would be considered a broadening claim if the Patent Owner would be able to sue any party for infringement who previously could not have been sued for infringement.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.
Second, in this instance, it is difficult to see how independent claims 1 and 13 of the Merlin ‘969 patent could be compared to a product or process said to infringe the claims.  For example, one cannot read the drawing figures (i.e., Figs. 1-8) of the Merlin ‘969 patent onto independent claims 1 and 13 of the Merlin ‘969 patent.  This is because independent claims 1 and 13 of the Merlin ‘969 patent, as noted above, present irreconcilable inconsistencies that render their precise meanings not reasonably certain.  Presumably, the amendments to independent claims 1 and 13 are supported by the specification of the Merlin ‘969 patent, as argued by Applicant in the Remarks, and therefore the drawing figures (i.e., Figs. 1-8) of the Merlin ‘969 patent can be read onto amended independent claims 1 and 13.  Thus, the drawing figures (i.e., Figs. 1-8) of the Merlin ‘969 patent—if prior art—would anticipate or if used without Applicant’s permission would infringe amended independent claims 1 and 13, but would not anticipate or infringe independent claims 1 and 13 of the Merlin ‘969 patent.  It necessarily follows that amended independent claims 1 and 13 enlarge the scope of independent claims 1 and 13 of the Merlin ‘969 patent, all contrary to 35 U.S.C. 251(d). 

Claims 1-21 are rejected under 35 U.S.C. 251 as being improperly broadened in a reissue application made and sworn to by the assignee.  The application for reissue may be made and sworn to by the assignee of the entire interest only if the application does not seek to enlarge the scope of the claims of the original patent or, for reissue applications filed on or after September 16, 2012, the application for the original patent was filed by the assignee of the entire interest under 37 CFR 1.46.
As noted above, independent claims 1 and 13 of the Merlin ‘969 patent have clearly been broadened by the preliminary amendments to said claims. 

Claims 1-21 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that Applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(II)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”

(Step 1: MPEP 1412.02(II)(A)) In the instant case and by way of the preliminary amendment to the claims, Applicant seeks to broaden independent patent claims 1 and 13 in this reissue at least by deleting/omitting the substantially similar patent claim language that requires “an overlay activation criterion.”

(Step 2: MPEP 1412.02(II)(B)) The record of the prior parent 11/794,825 application prosecution history indicates that in a Response filed on 09/16/2010 by Applicant, original independent patent claims 19 and 29 were amended to at least include the substantially similar limitation of “wherein said overlay-enabling digital data includes at least…an overlay activation criterion” in order to overcome an applied prior art rejection in view of Reichardt.  Later in the prosecution history, Applicant further argued that “neither Akiyama or Butler teaches receiving the overlay activation criterion and the video TV signal from two separate sources” (e.g., see: Remarks filed 08/23/2011, pp. 11-13) in order to overcome an applied prior art rejection of Akiyama in view of Butler.  Subsequently, a Notice of Allowability was mailed on 09/23/2011 wherein claims 19-39 were allowed. 
Subject matter is previously surrendered during the prosecution of the original application by reliance on an amendment to the claims and/or an argument/statement made by Applicant that a limitation(s) of the claim(s) defines over the art.  Additionally, reissue recapture applies to related family member applications (See MBO Laboratories, Inc. v. Becton, Dickinson & Co., 602 F.3d 1306 USPQ2d 1598 (Fed. Cir. Apr. 12, 2010) (a more limited recapture rule would undercut “the rule against recapture’s public-reliance rationale” and a patent family’s entire prosecution history should be reviewed “when applying both the rule against recapture and prosecution history estoppel.”)).  It is noted that a Patent Owner (Reissue Applicant) is bound by the amendment and/or argument that Applicant relied upon to overcome an art rejection in the original application for the patent to be reissued or in related family member applications, regardless of whether the Office adopted the amendment and/or argument in allowing the claims.  Therefore, due to Applicant’s amendments and arguments during the prior parent 11/794,825 application prosecution history, at least the claim limitations requiring “an overlay activation criterion” are considered surrendered subject matter and some of the broadening of independent claims 1 and 13, as noted above, is clearly in the area of the surrendered subject matter.

(Step 3: MPEP 1412.02(II)(C)) First it must be noted that the reissue claims were not materially narrowed in other respects (i.e., the new limitations are not related to the same characteristic or concept as the surrendered subject matter), so that the claims may not have been enlarged, and hence avoid the recapture rule.  The added “event condition” limitation is not a new surrender generating limitation (SGL).  For instance, as noted above, the intrinsic evidence of the Merlin ‘969 patent indicates that the “overlay activation criterion” limitation comes from the Internet and simultaneously not from the Internet (i.e., from a user’s premises).  The added “event condition” limitation does not appear to share this same characteristic or concept as the “overlay activation criterion” limitation.
Second, if a surrender generating limitation (SGL) has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 may be proper.  In the instant case, the surrendered subject matter has been entirely eliminated from independent claims 1 and 13.
Therefore, broadened independent reissue claims 1 and 13 (as well as dependent claims 2-12 and 14-21) attempt impermissible recapture of subject matter surrendered during prosecution of the prior parent 11/794,825 application.  To overcome this rejection, all of the surrendered subject matter must be restored in the independent claims.

The Reissue Declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
First, the Reissue Declaration does not properly indicate the reasons why the patent is wholly or partially inoperative or invalid.  As noted in MPEP 1414(I), “Even though only one error upon which reissue is based needs to be described in the reissue oath/declaration, if PTO/SB/51 or PTO/SB/52 form is used (or PTO/AIA /05 or PTO/AIA /06, for applications filed on or after September 16, 2012), applicant needs to check the appropriate box(es) on the form identifying each of the reasons why the patent is wholly or partly inoperative or invalid.  Even if a PTO form is not used, applicant needs to state each of the reasons why the patent is wholly or partly inoperative or invalid in the reissue oath/declaration.”  Specifically, the Reissue Declaration incorrectly indicates that “by reason of other errors” as the reason why the patent is wholly or partially inoperative or invalid.  This box is usually checked to indicate errors related to inventorship or claims to foreign/domestic priority.  Because those types of errors do not appear to be corrected by the instant reissue application, the Reissue Declaration fails to properly indicate that the actual errors are based on the scope of the claims and a defective specification.  To correct this issue Applicant must uncheck the box for “by reason of other errors” and at least check the boxes for “by reason of a defective specification or drawing” and “by reason of the patentee claiming more or less than he had the right to claim in the patent.”
Second, the Reissue Declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because none of the errors which are relied upon to support the reissue application are errors upon which a reissue can be based.  The Examiner notes that broadening the claims after two years from the grant of the original patent is not an error correctable by reissue.  Similarly, the recapture of surrendered subject matter is not an error correctable by reissue.  Thus, as noted above with regard to claims 1-21, two of the errors provided in the Reissue Declaration (i.e., “One error is a federal court found claims 1, 9, 10, 13, 17, and 20 invalid…A second error is the same court found claims 9 and 20 further invalid as inconsistent with parent claims 1 and 13”) to support the reissue application are errors related to broadening the claims after two years and/or the recapture of surrendered subject matter.  The third error provided in the Reissue Declaration (i.e., “A third error is claims 1, 3, 5, 13, and 15 have apparent antecedent basis defects and may be invalid”) is not specific and thus it has not been shown to be an actual error in the claims that renders the original patent to be wholly or partly inoperative or invalid.  Similarly, the fourth-sixth errors are also not specific and thus they have not been shown to be actual errors in the specification and/or claims that render the original patent to be wholly or partly inoperative or invalid.  Further, each of the third-sixth errors state that something “may be invalid” which appears to contradict the language of the Reissue Declaration that states “I believe the original patent to be wholly or partly inoperative or invalid” (emphasis added).  As noted in MPEP 1414(II)(B), “In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.”  Additionally, the Examiner notes that “an error under 35 U.S.C. 251 has not been presented where the correction to the patent is one of spelling, or grammar, or a typographical, editorial or clerical error which does not cause the patent to be deemed wholly or partly inoperative or invalid for the reasons specified in 35 U.S.C. 251” (see: MPEP 1402).
Third, the Reissue Declaration fails to identify an original patent claim that the application seeks to broaden (see: MPEP 1414(II)(B) and 37 CFR 1.175(b)).  For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden.  The Examiner notes that it does not appear to be Applicant’s intent to broaden the claims.  As noted above, Applicant is currently outside the two year statutory period and thus cannot broaden the claims.  However, because the claims have indeed been broadened by the preliminary amendment to the claims, the Reissue Declaration is required to conform with 37 CFR 1.175(b).   
Appropriate correction is required. 

Claims 1-21 are rejected as being based upon a defective Reissue Declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the TV tuner box” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 2-12 are similarly rejected at least via dependency.
Independent claims 1 and 13 (and associated dependent claims 9, 10, 17, and 20) each newly recite the substantially similar limitations, “wherein said overly-enabling digital data includes…an event condition…only if said event condition is met” (emphasis added).  Claims 1 and 13 (and associated dependent claims 9, 10, 17, and 20) are therefore indefinite because the boundaries of the claimed subject matter are not clearly delineated and the scope is unclear.  Specifically, “Upon detecting a matching event” is cited in column 4, line 49 of the Merlin ‘969 patent for providing proper support.  However, said citation does not clearly state what subject matter is intended to be covered by the broadly recited “event condition” as compared to the original patented claims which required “an overlay activation criterion.”  Accordingly, the Merlin ‘969 patent fails to inform a person of ordinary skill in the art of the claimed invention’s scope with reasonable certainty.  Thus, independent claims 1 and 13 (and associated dependent claims 9, 10, 17, and 20) are indefinite for not specifically setting forth that which the inventor or a joint inventor regards as the invention.  
Dependent claims 2-12 and 14-21 are similarly rejected at least via dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Please note the relevant cited prior art listed on the accompanying Notice of References Cited (Form PTO-892).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam L Basehoar whose telephone number is (571)272-4121.  The examiner can normally be reached on 8:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM L BASEHOAR/
Primary Examiner, Art Unit 3992

Conferees:
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        
/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992